       Case 3:20-cv-03845-EMC Document 54 Filed 10/20/20 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                               NORTHERN DISTRICT OF CALIFORNIA
10                                   SAN FRANCISCO DIVISION
11 GOOGLE LLC,                                   Case No. 3:20-cv-03845-EMC
                                                                         DENYING
12
                    Plaintiff,                   [PROPOSED] ORDER GRANTING
13                                               GOOGLE LLC’S ADMINISTRATIVE
           vs.                                   MOTION TO CONSIDER WHETHER
14                                               CASES SHOULD BE RELATED
     SONOS, INC.,                                PURSUANT TO CIVIL L.R. 3-12
15

16                  Defendant.

17

18

19

20

21

22

23

24

25

26

27

28
                                                                  Case No. 3:20-cv-03845-EMC
       [PROPOSED] ORDER GRANTING GOOGLE’S ADM. MTN. TO CONSIDER WHETHER CASES SHOULD BE
                                                                                    RELATED
       Case 3:20-cv-03845-EMC Document 54 Filed 10/20/20 Page 2 of 2




 1         The Court, having reviewed the Administrative Motion to Consider Whether Cases Should

 2 be Related Pursuant to Civil Local Rule 3-12 of Plaintiff Google LLC (“Google”), and finding
                                                               DENIES
 3 good cause exists for granting the requested relief, hereby GRANTS the motion and orders that

 4 this case is hereby related to Google LLC v. Sonos, Inc., Case No. 3:20-cv-06754.

 5

 6         IT IS SO ORDERED.
 7

 8           October 20, 2020
     Dated: ______________________                  ______________________________________
                                                    Honorable Edward M. Chen
 9                                                  United States District Judge

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                  Case No. 3:20-cv-03845-EMC
       [PROPOSED] ORDER GRANTING GOOGLE’S ADM. MTN. TO CONSIDER WHETHER CASES SHOULD BE
                                                                                    RELATED
